  
 

Case 2:19-cv-02495 Document 1-4 Filed 08/02/19 Page1lof2 Pa

laeonrs ANG ENTERTAINMENT LAW

‘ wa ha
ae
G

RoR.

RAND E, SACKS, ESQ, ‘ 5935 Wisconsin Avenue, NW | Suite 650 | Waslington, Dx: 20015

202,7%1.7284 pHONE | 979.709.9284 FAX
rancLaacke@thasacksprouphe.com

June 26, 2019

Via _ Facsimile (901) 328-1352

Henry Reaves IH, Esq.
Reaves Law Firm, PLLC
4466 Elvis Presley Blvd,
Suite 310

Memphis, TN 38116

Re: Anfernee “Penny” Hardaway
Dear Mr. Reaves:

Please be advised that this firm xepresents Anfernee “Penny” Hardaway. It is our
understanding that you and/or the Reaves Law Firm, PLLC (“RLF”) have an agreement,
arrangement, or other. type of association with Tiger Sports Properties (“Tiger Sports”)
wherein Tiger Sports may have sought to grant you and/or RLF rights with respect to the use
of Mr. Hardaway’s name, image, and/or likeness (collectively, “Mx, Hardaway’s Likeness”).

Please be advised that Tiger Sports is not authorized to grant to you and/or RLF any rights
with respect to the use of Mr. Hardaway’s Likeness. Notice and demand is hereby placed
upon you and RLF to avoid utilizing Mr. Hardaway’s Likeness in any manner which violates
Mr, Hardaway’s rights of publicity. Any such use will cause irreparable harm to Mr.
Hardaway. Accordingly, any violation of Mr. Hardaway’s rights of publicity will be
agpressively pursued (including, without limitation, filing for equitable relief along with

monetary damages).

As you may be aware, there are a litany of cases whetein companies have violated rights of
publicity of celebrity, with significant adverse consequences (Eg,
//www.chicagotribune.co: i i i ini i i

. usiness/ct-michael-
20150822-story html).
If you have any questions, please feel free to call me at (202) 721-7284.

     

         

     

The statement of facts set forth in this letter is not intended to be, nor shall it be deemed to be,
a full and complete statement of the facts in this matter. Furthermore, this letter is not

 

 
Case 2:19-cv-02495 ‘Document 1-4 Filed 08/02/19 Page 2of2 PagelD 18

intended to be a complete statement of the rights of Mr. Hardaway, and shall not be construed
as a waiver of any legal or equitable tights or remedies, all of which ate expressly reserved.

Sincerely,

Rand E, Sacks

cc: = Anfernee “Penny” Hardaway
Bilal Aquil

 

 

 
